In The

                              Court of Appeals
                  Ninth District of Texas at Beaumont
                          ________________________

                             NO. 09-12-00480-CR
                          ________________________


                SHERRI LORENE HOLLOWAY, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee
____________________        _____________________________________________

                  On Appeal from the 221st District Court
                        Montgomery County, Texas
                       Trial Cause No. 12-07-07393 CR
______________________        ___________________________________________

                                    ORDER
      The clerk’s record in the above styled and numbered cause was filed

November 30, 2012, and the reporter’s record was filed December 11, 2012.

On February 15, 2013, the Court granted an extension of time to file the brief,

noting that the extension was a “FINAL EXTENSION.” On April 9, 2013, the

appellant’s court-appointed attorney, Willis Everett Smith, was notified that

neither the brief of the appellant nor a motion for extension of time to file the

brief has been filed. Although the brief of the appellant was due to be filed

Wednesday, March 13, 2013, the brief has not been filed.
                                       1
      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(b)(3). We direct

the trial court to determine whether or not appellant desires to pursue her

appeal. If appellant desires to pursue her appeal, we direct the trial court to

determine why the brief of the appellant has not been filed, why appellant’s

counsel has not responded to late notices from this Court, and whether good

cause exists for appointed counsel, Willis Everett Smith, to be relieved of his

duties as appellate counsel and replaced by substitute counsel. See Tex. Code

Crim. Proc. Ann. art. 26.04(j)(2) (West Supp. 2012).           If the trial court

determines that good cause exists to relieve appointed counsel of his duties, we

direct the trial court to appoint substitute counsel.

      The record of the hearing, including any orders and findings of the trial

court judge, shall be sent to the appellate court for filing. The transcription of

the court reporter’s notes from the hearing and the recommendations of the trial

court judge are to be filed on or before July 1, 2013.

      ORDER ENTERED May 30, 2013.

                                                    PER CURIAM

Before Gaultney, Kreger, and Horton, JJ.


                                          2